IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00042-CR

AKEEM CYDRL PHENIX,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2016-1773-C1


                          MEMORANDUM OPINION


      Akeem Cydrl Phenix filed a motion to dismiss his appeal. The motion has been

signed by Phenix and his counsel. See TEX. R. APP. P. 42.2(a). Dismissal of this appeal

would not prevent a party from seeking relief to which it would otherwise be entitled.

The motion is granted, and the appeal is dismissed.




                                        AL SCOGGINS
                                        Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed April 4, 2018
[CR25]




Phenix v. State                             Page 2